PER CURIAM.
We reverse the trial court’s order denying Pomerantz’s motion to dismiss for improper service. It is well established that nonresident witnesses who voluntarily enter the state to testify in pending litigation are immune from service of process for a reasonable time before and after they testify. Stokes v. Bell, 441 So.2d 146 (Fla. 1983); Lienard v. De Witt, 153 So.2d 302 (Fla.1963); Murphy & Jordan, Inc. v. Insurance Co. of N. Am., 278 So.2d 296 (Fla. 3d DCA 1973). The evidence established that Pomerantz was a resident of Georgia who entered Florida only to provide deposition testimony in a suit wherein he was not a party. As such, he was immune from service when he was served immediately following his deposition.
Reversed.